Case 19-80064-TLS             Doc 7      Filed 01/16/19 Entered 01/16/19 08:40:16                      Desc Main
                                         Document     Page 1 of 25


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                         )
In re:                                   ) Chapter 11
                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et ) Case No. 19-80064-TLS
al., 1
                                         )
               Debtors.                  ) (Joint Administration Requested)
                                         )

                  DEBTORS’ APPLICATION FOR ENTRY OF AN
                 ORDER (I) AUTHORIZING THE RETENTION AND
          APPOINTMENT OF PRIME CLERK LLC AS CLAIMS, NOTICING,
         AND SOLICITATION AGENT, EFFECTIVE NUNC PRO TUNC TO THE
              PETITION DATE AND (II) GRANTING RELATED RELIEF

        Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully state

as follows in support of this application (this “Application”):

                                               Relief Requested

        1.       The Debtors seek entry of an order, pursuant to section 156(c) of title 28 of the

United States Code and section 105(a) of title 11 of the United States Code (the “Bankruptcy

Code”), appointing Prime Clerk LLC (“Prime Clerk”) as claims, noticing and solicitation agent

(“Claims and Noticing Agent”) in the Debtors’ chapter 11 cases effective nunc pro tunc to the

Petition Date (as defined below).             In support of this Application, the Debtors submit the




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.



KE 58275903
Case 19-80064-TLS          Doc 7     Filed 01/16/19 Entered 01/16/19 08:40:16              Desc Main
                                     Document     Page 2 of 25


Declaration of Benjamin J. Steele, Vice President of Prime Clerk (the “Steele Declaration”), filed

contemporaneously herewith, and respectfully represent as follows:

                        Jurisdiction, Venue, and Procedural Background

       2.        The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court in connection with this Application to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter final orders or judgments

in connection herewith consistent with Article III of the United States Constitution.

       3.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are sections 156(c) of title 28 of the United

States Code, 28 U.S.C. §§ 1-4105 (the “Judicial Code”) and section 503(b) of the

Bankruptcy Code, and 9013-1.C of the Nebraska Rules of Bankruptcy Procedure (the

“Local Rules”).

                                             Background

       5.        The Debtors are engaged in the sale of general merchandise including clothing,

accessories, electronics, and home furnishings, as well as company operated pharmacy and optical

services departments. The Debtors are headquartered in Green Bay, Wisconsin, and operate

approximately 367 stores in 25 states throughout the United States, as well as e-commerce

operations. The Debtors and their non-Debtor subsidiaries generated approximately $2.6 billion

in revenue in fiscal year 2017 and currently employ approximately 14,000 people throughout the

United States.



                                                   2
Case 19-80064-TLS         Doc 7     Filed 01/16/19 Entered 01/16/19 08:40:16              Desc Main
                                    Document     Page 3 of 25


       6.      On the date hereof (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors continue to operate their business

and manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. Concurrently with the filing of this motion, the Debtors have

requested procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). No party has requested the appointment of a trustee or examiner in

these chapter 11 cases, and no committees have been appointed or designated.

       7.      A description of the Debtors’ businesses is more fully set forth in the Declaration

of Russell L. Steinhorst, Chief Executive Officer of Specialty Retail Shops Holding Corp., in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), filed

contemporaneously herewith.

                                   Prime Clerk’s Qualifications

       8.      The Debtors request entry of an order appointing Prime Clerk to serve as the

Debtors’ Claims and Noticing Agent. This retention is the most effective and efficient manner of

noticing the creditors and parties in interest of the filing of these chapter 11 cases and other

developments and soliciting and tabulating votes. In that capacity, Prime Clerk will (i) serve as

the noticing agent to mail notices to parties in interest; (ii) provide computerized claims, objection,

solicitation, and balloting database services; and (iii) and provide expertise, consultation, and

assistance in claim and ballot processing and other administrative services with respect to the

Debtors’ bankruptcy cases, pursuant to the provisions of the engagement agreement attached

hereto as Exhibit A (the “Engagement Agreement”).

       9.      Prime Clerk is comprised of leading industry professionals with significant

experience in both the legal and administrative aspects of large, complex chapter 11 cases. Prime

Clerk’s professionals have experience in noticing, claims administration, solicitation, balloting and

                                                  3
Case 19-80064-TLS        Doc 7     Filed 01/16/19 Entered 01/16/19 08:40:16            Desc Main
                                   Document     Page 4 of 25


facilitating other administrative aspects of chapter 11 cases and experience in matters of this size

and complexity. Prime Clerk’s professionals have acted as debtor’s counsel or official claims and

noticing agent in many large bankruptcy cases in other districts nationwide. Prime Clerk’s active

cases include: In re Parker Drilling Co., No. 18-36958 (MI) (Bankr. S.D. Tex.); In re iHeart, Inc.,

No. 18-31274 (MI) (Bankr. S.D. Tex.); In re Seadrill Ltd., No. 17-60079 (DRJ) (Bankr. S.D. Tex.);

In re Vanguard Nat. Res., LLC, No. 17-30560 (MI) (Bankr. S.D. Tex.); In re Ultrapetrol

(Bahamas) Ltd., No. 17-22168 (RDD) (Bankr. S.D.N.Y.); In re General Wireless Operations Inc.

dba RadioShack, No. 17-10506 (BLS) (Bankr. D. Del.); In re Lily Robotics, Inc., No. 17-10426

(KJC) (Bankr. D. Del.); In re Bonanza Creek Energy, Inc., No. 17-10015 (KJC) (Bankr. D. Del.);

In re Violin Memory, Inc., No. 16-12782 (LSS) (Bankr. D. Del.); In re Gracious Home LLC,

No. 16-13500 (MKV) (Bankr. S.D.N.Y.); In re DirectBuy Holdings, Inc., No. 16-12435 (CSS)

(Bankr. D. Del.); In re Am. Apparel, LLC, No. 16-12551 (BLS) (Bankr. D. Del.); In re DACCO

Transmission Parts (NY), Inc., No. 16-13245 (MKV) (Bankr. S.D.N.Y.); In re Shoreline Energy

LLC, No. 16-35571 (DRJ) (Bankr. S.D. Tex.); In re Golfsmith Int’l Holdings, Inc., No. 16-12033

(LSS) (Bankr. D. Del.); In re Int’l Shipholding Corp., No. 16-12220 (SMB) (Bankr. S.D.N.Y.); In

re Glob. Geophysical Servs, LLC, No. 16-20306 (DRJ) (Bankr. S.D. Tex.); In re Hercules

Offshore, Inc., No. 16-11385 (KJC) (Bankr. D. Del.); In re Fairway Grp. Holdings Corp., No. 16-

11241 (MEW) (Bankr. S.D.N.Y.); In re Aéropostale, Inc., No. 16-11275 (SHL) (Bankr.

S.D.N.Y.); In re SandRidge Energy, Inc., No. 16-32488 (DRJ) (Bankr. S.D. Tex.); In re Pacific

Sunwear of Cal., Inc., No. 16-10882 (LSS) (Bankr. D. Del.); In re Aspect Software Parent, Inc.,

No. 16-10597 (MFW) (Bankr. D. Del.); In re SH130 Concession Co., LLC, No. 16-10262 (TMD)

(Bankr. W.D. Tex.); In re Republic Airways Holdings Inc., No. 16-10429 (SHL) (Bankr.

S.D.N.Y.); In re Abengoa Bioenergy US Holding, LLC, No. 16 41161 (KAS) (Bankr. E.D. Mo.);



                                                 4
Case 19-80064-TLS         Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16                Desc Main
                                   Document     Page 5 of 25


In re Noranda Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo.); In re RCS Capital Corp.,

No. 16-10223 (MFW) (Bankr. D. Del.); In re Verso Corp., No. 16-10163 (KG) (Bankr. D. Del.);

In re Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo.); In re New Gulf Res., LLC, No. 15-

12566 (BLS) (Bankr. D. Del.); In re Magnum Hunter Res. Corp., No. 15-12533 (KG) (Bankr.

D. Del.).

       10.     By appointing Prime Clerk as the Claims and Noticing Agent in these chapter 11

cases, the distribution of notices and the processing of claims will be expedited and the Clerk of

the United States Bankruptcy Court for the District of Nebraska (the “Clerk”) will be assisted in

handling the administrative burden of processing what may be an overwhelming number of claims.

The Debtors submit, based on all engagement proposals obtained and reviewed, that Prime Clerk’s

rates are competitive and reasonable given Prime Clerk’s quality of services and expertise. The

terms of Prime Clerk’s retention are set forth in the Engagement Agreement.

                                     Services to be Provided

       11.     This Application pertains to the work to be performed by Prime Clerk under 11

U.S.C. § 327 and under the Clerk’s delegation of duties permitted by 28 U.S.C. § 156(c). Under

the Engagement Agreement, Prime Clerk will perform the following tasks in its role as Claims and

Noticing Agent, as well as all quality control relating thereto:

                (a)    Assist the Debtors with the preparation and distribution of all required
                       notices and documents in these chapter 11 cases in accordance with the
                       Bankruptcy Code and the Bankruptcy Rules in the form and manner
                       directed by the Debtors and/or the Court including (i) notice of the
                       commencement of these chapter 11 cases and the initial meeting of
                       creditors under section 341(a) of the Bankruptcy Code, (ii) notice of any
                       claims bar date, (iii) notices of transfers of claims, (iv) notices of objections
                       to claims and objections to transfers of claims, (v) notices of any hearings
                       on a disclosure statement and confirmation of the Debtors’ plan or plans of
                       reorganization, including under Bankruptcy Rule 3017(d), (vi) notice of the
                       effective date of any plan and (vii) all other notices, orders, pleadings,
                       publications and other documents as the Debtors or Court may deem


                                                  5
Case 19-80064-TLS     Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16              Desc Main
                               Document     Page 6 of 25


                    necessary or appropriate for an orderly administration of these chapter 11
                    cases;

           (b)   Maintain an official copy of the Debtors’ schedules of assets and liabilities
                 and statements of financial affairs (collectively, the “Schedules”), listing
                 the Debtors’ known creditors and the amounts owed thereto;

           (c)   Maintain (i) a list of all potential creditors, equity holders and other parties-
                 in-interest and (ii) a “core” mailing list consisting of all parties described
                 in Bankruptcy Rule 2002(i), (j) and (k) and those parties that have filed a
                 notice of appearance pursuant to Bankruptcy Rule 9010; update and make
                 said lists available upon request by a party-in-interest or the Clerk;

           (d)   Furnish a notice to all potential creditors of the last date for filing proofs of
                 claim and a form for filing a proof of claim, after such notice and form are
                 approved by the Court, and notify said potential creditors of the existence,
                 amount and classification of their respective claims as set forth in the
                 Schedules, which may be effected by inclusion of such information (or the
                 lack thereof, in cases where the Schedules indicate no debt due to the
                 subject party) on a customized proof of claim form provided to potential
                 creditors;

           (e)   For all notices, motions, orders or other pleadings or documents served,
                 prepare and file or cause to be filed with the Clerk an affidavit or certificate
                 of service within seven (7) business days of service which includes (i) either
                 a copy of the notice served or the docket number(s) and title(s) of the
                 pleading(s) served, (ii) a list of persons to whom it was mailed (in
                 alphabetical order) with their addresses, (iii) the manner of service and (iv)
                 the date served;

           (f)   Maintain any original proofs of claim Prime Clerk receives in a secure area;

           (g)   Record all transfers of claims and provide any notices of such transfers as
                 required by Bankruptcy Rule 3001(e);

           (h)   Monitor the Court’s docket for all notices of appearance, address changes,
                 and claims-related pleadings and orders filed;

           (i)   Identify and correct any incomplete or incorrect addresses in any mailing or
                  service lists;

           (j)   Assist in the dissemination of information to the public and respond to
                 requests for administrative information regarding these chapter 11 cases as
                 directed by the Debtors or the Court, including through the use of a case
                 website and/or call center;




                                            6
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16              Desc Main
                             Document     Page 7 of 25


           (k)   Monitor the Court’s docket in these chapter 11 cases and, when filings are
                 made in error or containing errors, alert the filing party of such error and
                 work with them to correct any such error;

           (l)   Comply with applicable federal, state, municipal, and local statutes,
                 ordinances, rules, regulations, orders, and other requirements;

           (m)   If these chapter 11 cases are converted to cases under chapter 7 of the
                  Bankruptcy Code, contact the Clerk’s office within three (3) days of notice
                  to Prime Clerk of entry of the order converting the cases;

           (n)   Thirty (30) days prior to the close of these chapter 11 cases, to the extent
                 practicable, request that the Debtors submit to the Court a proposed order
                 dismissing Prime Clerk as Claims and Noticing Agent and terminating its
                 services in such capacity upon completion of its duties and responsibilities
                 and upon the closing of these chapter 11 cases;

           (o)   At the close of these chapter 11 cases, (i) box and transport all original
                 documents, in proper format, as provided by the Clerk’s office, to (A) the
                 applicable Federal Records Center or (B) any other location requested by
                 the Clerk’s office; and (ii) docket a completed SF-135 Form indicating the
                 accession and location numbers of the archived claims;

           (p)   Assist with, among other things, the Debtors with plan-solicitation services
                 including: (i) balloting, and tabulation of votes, and prepare any related
                 reports, as required in support of confirmation of a chapter 11 plan, and in
                 connection with such, (ii) distribution of applicable solicitation materials,
                 (iii) tabulation and calculation of votes, (iv) determining with respect to
                 each ballot cast, its timeliness and its compliance with the Bankruptcy
                 Code, Bankruptcy Rules, and procedures ordered by this Court; (v)
                 preparing an official ballot certification and testifying, if necessary, in
                 support of the ballot tabulation results; and (vi) in connection with the
                 foregoing services, process requests for documents from parties in interest,
                 including, if applicable, brokerage firms, bank back-offices and
                 institutional holders;

           (q)   Assist with the preparation of the Debtors’ schedules of assets and liabilities
                 and statements of financial affairs and gather data in conjunction therewith;

           (r)   Provide a confidential data room, if requested;

           (s)   Manage and coordinate any distributions pursuant to a chapter 11 plan; and

           (t)   Provide such other processing, solicitation, balloting and other
                 administrative services described in the Engagement Agreement that may
                 be requested from time to time by the Debtors, the Court or the Clerk’s
                 Office.


                                           7
Case 19-80064-TLS         Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16            Desc Main
                                   Document     Page 8 of 25


       12.     The Clerk of the Court shall maintain its own register, which shall be the official

claims register. Parties filing proofs of claim or interest shall file claims only with the Clerk of

the Court.

       13.     Prime Clerk will follow the notice, claims, and solicitation procedures that conform

to the guidelines promulgated by the Clerk, the Judicial Conference of the United States, and as

may be entered by the Court’s order.

                                   Professional Compensation

       14.     The Debtors respectfully request that the undisputed fees and expenses incurred by

Prime Clerk in the performance of the above services be treated as administrative expenses of the

Debtors’ chapter 11 estates pursuant to 28 U.S.C. § 156(c) and section 503(b)(1)(A) of the

Bankruptcy Code and be paid in the ordinary course of business pursuant to the Engagement

Agreement without further application to or order of the Court. Prime Clerk agrees to maintain

records of all services showing dates, categories of services, fees charged, and expenses incurred,

and to serve monthly invoices on the Debtors, the Office of the United States Trustee, counsel for

the Debtors, counsel for any official committee monitoring the expenses of the Debtors and any

party in interest who specifically requests service of the monthly invoices. If any dispute arises

relating to the Engagement Agreement or monthly invoices, the parties shall meet and confer in

an attempt to resolve the dispute; if resolution is not achieved, the parties may seek resolution of

the matter from the Court.

       15.     Prior to the Petition Date, the Debtors provided Prime Clerk an advance in the

amount of $40,000. Prime Clerk seeks to first apply the advance to all prepetition invoices, and

thereafter, to have the advance replenished to the original advance amount, and thereafter, to hold

the advance under the Engagement Agreement during these chapter 11 cases as security for the

payment of fees and expenses incurred under the Engagement Agreement.

                                                 8
Case 19-80064-TLS         Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16             Desc Main
                                   Document     Page 9 of 25


       16.     Additionally, under the terms of the Engagement Agreement, the Debtors have

agreed to indemnify, defend, and hold harmless Prime Clerk and its members, officers, employees,

representatives, and agents under certain circumstances specified in the Engagement Agreement,

except in circumstances resulting solely from Prime Clerk’s gross negligence or willful

misconduct or as otherwise provided in the Engagement Agreement or Retention Order. The

Debtors believe that such an indemnification obligation is customary, reasonable, and necessary

to retain the services of a claims and noticing agent in these chapter 11 cases.

                                         Indemnification

       17.     Under the terms of the Engagement Agreement, the Debtors have agreed to

indemnify, defend and hold harmless Prime Clerk and its members, officers, employees,

representatives and agents under certain circumstances specified in the Engagement Agreement,

except in circumstances resulting solely from Prime Clerk’s gross negligence or willful

misconduct or as otherwise provided in the Engagement Agreement or Retention Order. The

Debtors believe that such an indemnification obligation is customary, reasonable and necessary to

retain the services of the Claims and Noticing Agent in these chapter 11 cases.

                                        Disinterestedness

        18.    Prime Clerk has reviewed its electronic database to determine whether it has any

relationships with the creditors and parties in interest provided by the Debtors, and, to the best of

the Debtors’ knowledge, information, and belief, and except as disclosed in the Steele Declaration,

Prime Clerk has represented that it neither holds nor represents any interest materially adverse to

the Debtors’ estates in connection with any matter on which it would be employed.

        19.    To the best of the Debtors’ knowledge, Prime Clerk is a “disinterested person” as

that term is defined in Bankruptcy Code section 101(14), as modified by Bankruptcy Code section

1107(b), as Prime Clerk represents in the Steele Declaration, among other things, that:

                                                 9
Case 19-80064-TLS           Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16               Desc Main
                                    Document      Page 10 of 25


               (a)       Prime Clerk, its members and employees are not and were not, within two
                         years before the date of the filing of these chapter 11 cases, creditors, equity
                         security holders, insiders or employees of the Debtors;

               (b)       Prime Clerk will not consider itself employed by the United States
                         government and shall not seek any compensation from the United States
                         government in its capacity as the Claims and Noticing Agent in these
                         chapter 11 cases;

               (c)       By accepting employment in these chapter 11 cases, Prime Clerk waives
                         any rights to receive compensation from the United States government in
                         connection with these chapter 11 cases;

               (d)       In its capacity as the Claims and Noticing Agent in these chapter 11 cases,
                         Prime Clerk will not be an agent of the United States and will not act on
                         behalf of the United States;

               (e)       Prime Clerk will not employ any past or present employees of the Debtors
                         in connection with its work as the Claims and Noticing Agent in these
                         chapter 11 cases;

               (f)       In its capacity as Claims and Noticing Agent in these chapter 11 cases,
                         Prime Clerk will not intentionally misrepresent any fact to any person.

               (g)       Prime Clerk shall be under the supervision and control of the Clerk’s office
                         with respect to the receipt and recordation of claims and claim transfers;

               (h)       Prime Clerk will comply with all requests of the Clerk’s office and the
                         guidelines promulgated by the Judicial Conference of the United States for
                         the implementation of 28 U.S.C. § 156(c); and

               (i)       None of the services provided by Prime Clerk as Claims and Noticing Agent
                         in these chapter 11 cases shall be at the expense of the Clerk’s office.

       20.     Prime Clerk believes that it does not have any relationships with creditors or parties

in interest that would present a disqualifying conflict of interest. Prime Clerk will supplement its

disclosure to the Court if any facts or circumstances are discovered that would require such

additional disclosure.




                                                   10
Case 19-80064-TLS         Doc 7     Filed 01/16/19 Entered 01/16/19 08:40:16                Desc Main
                                   Document      Page 11 of 25


                                           Basis for Relief

       21.     Section 156(c) of title 28 of the United States Code, which governs the staffing and

expenses of a bankruptcy court, authorizes the Court to use “facilities” or “services” other than the

office of the Clerk for administration of bankruptcy cases. It states:

               Any court may utilize facilities or services, either on or off the
               court’s premises, which pertain to the provision of notices, dockets,
               calendars, and other administrative information to parties in cases
               filed under the provisions of title 11, United States Code, where the
               costs of such facilities or services are paid for out of the assets of the
               estate and are not charged to the United States. The utilization of
               such facilities or services shall be subject to such conditions and
               limitations as the pertinent circuit council may prescribe.

28 U.S.C. § 156(c).

       22.      Accordingly, section 156(c) of title 28 of the Judicial Code empowers the Court to

utilize outside agents and facilities for notice and claims purposes, provided that the Debtors’

estates pay the cost of such services. Therefore, for all of the foregoing reasons, the Debtors believe

that the retention of Prime Clerk as the Claims and Noticing Agent in these chapter 11 cases is

necessary and in the best interests of the Debtors, their estates, and their creditors. Furthermore,

the Debtors respectfully submit that the fees and expenses that would be incurred by Prime Clerk

under the proposed engagement would be administrative in nature and, therefore, should not be

subject to standard fee application procedures of professionals.

       23.     Courts in the Eighth Circuit and other jurisdictions have approved similar relief in

other chapter 11 cases. See, e.g., In re Gordmans Stores, Inc., No. 17-80304 (TLS) (Bankr. D.

Neb., Mar. 13, 2017); In re Noranda Aluminum, Inc., No. 16-10083 (Bankr. E.D. Mo. Feb. 12,

2016); In re Arch Coal, Inc., No. 16-40120 (Bankr. E.D. Mo. Jan. 15, 2016); In re Bakers Footwear

Grp., Inc., No. 15-33896 (Bankr. E.D. Mo. Oct. 9, 2012); In re Falcon Prods., Inc., No. 05-41108

(Bankr. E.D. Mo. March 10, 2005); see also In re James River Coal Company, No. 14-31848


                                                  11
Case 19-80064-TLS         Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16             Desc Main
                                  Document      Page 12 of 25


(KRH) (Bankr. E.D. Va. Apr. 19, 2014); In re AMF Bowling Worldwide, Inc., No. 12-36495

(KRH) (Bankr. E.D. Va. Nov. 13, 2012); In re Workflow Mgmt., No. 10-74617 (SCS) (Bankr. E.D.

Va. Oct. 8, 2010); In re Movie Gallery, Inc., No. 10-30696 (DOT) (Bankr. E.D. Va. Feb. 3, 2010);

In re Greenbrier Hotel Corp., No. 09-31703 (KRH) (Bankr. E.D. Va. Mar. 20, 2009).

                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

        24.    To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                              Notice

        25.    The Debtors have provided notice of this Motion to the following parties or their

respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) the holders

of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the agents

under the Debtors’ prepetition asset-based facility; (d) the agents under the proposed DIP Facility;

(e) the agents under the Debtors’ prepetition term loan facility; (f) the Internal Revenue Service;

(g) the United States Securities and Exchange Commission; (h) the office of the attorneys general

for the states in which the Debtors operate; (i) the United States Attorney’s Office for the District

of Nebraska; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, in light of the nature of the relief requested, no other or further notice need

be given.
                                        No Prior Request

       26.     No prior request for the relief sought in this Application has been made to this or

any other court.

                           [Remainder of page intentionally left blank]




                                                 12
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                            Document      Page 13 of 25
Case 19-80064-TLS         Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16           Desc Main
                                  Document      Page 14 of 25




Dated: January 16, 2019           /s/ Michael T. Eversden
 Omaha, Nebraska                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:      (402) 341-3070
                                  Facsimile:      (402) 341-0216
                                  Email:          jniemeier@mcgrathnorth.com
                                                  meversden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                  Travis M. Bayer (pro hac vice pending)
                                  Jamie Netznik (pro hac vice pending)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           james.sprayregen@kirkland.com
                                                   patrick.nash@kirkland.com
                                                   travis.bayer@kirkland.com
                                                   jamie.netznik@kirkland.com
                                  - and -
                                  Steven Serajeddini (pro hac vice pending)
                                  Daniel Rudewicz (pro hac vice pending)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         steven.serajeddini@kirkland.com
                                                 daniel.rudewicz@kirkland.com

                                  Proposed Co-Counsel to the Debtors
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                            Document      Page 15 of 25


                                    Exhibit A

                             Engagement Agreement
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                            Document      Page 16 of 25
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                            Document      Page 17 of 25
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                            Document      Page 18 of 25
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                            Document      Page 19 of 25
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                            Document      Page 20 of 25
Case 19-80064-TLS   Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                            Document      Page 21 of 25
Case 19-80064-TLS     Doc 7    Filed 01/16/19 Entered 01/16/19 08:40:16   Desc Main
                              Document      Page 22 of 25




    Shira D. Weiner
    General Counsel
Case 19-80064-TLS            Doc 7        Filed 01/16/19 Entered 01/16/19 08:40:16                                    Desc Main
                                         Document      Page 23 of 25

        Rates
        Claim and Noticing Rates1

        Title                                                                                                  Hourly Rate
        Analyst                                                                                                $30 - $45
        The Analyst processes incoming proofs of claim, ballots and return mail, and physically
        executes outgoing mailings with adherence to strict quality control standards.


        Technology Consultant                                                                                  $35 - $95
        The Technology Consultant provides database support for complex reporting requests
        and administers complicated variable data mailings.


        Consultant/Senior Consultant                                                                           $65 - $165
        The Consultant is the day-to-day contact for mailings, updates the case website, prepares
        and executes affidavits of service, responds to creditor inquiries and maintains the
        official claim register, including processing of claims objections and transfers. Prime
        Clerk Consultants have between three and five years of experience.


        The Senior Consultant directs the data collection process for the master mailing list and
        Schedules & SOFA, oversees all mailings, performs quality control checks on all claims
        and ballots, and generates claim and ballot reports. Prime Clerk’s Senior Consultants
        average over five years of experience.


        Director                                                                                               $175 - $195
        The Director is the lead contact for the company, counsel and advisors on the case
        engagement and oversees all aspects of the bankruptcy administration, including
        managing the internal case team. In many instances, the executives of Prime Clerk will
        serve in this role at this rate. Prime Clerk’s Directors have over ten years of experience
        and are typically former restructuring attorneys or paralegals.


        Chief Operating Officer and Executive Vice President                                                   No charge
        Michael Frishberg, Prime Clerk’s COO, and Ben Schrag, Prime Clerk’s Executive Vice
        President, both former restructuring attorneys with collectively over twenty five years of
        experience, will add an additional supervisory layer to this matter at no charge.




        1
          Prime Clerk does not charge overtime for any professional services it performs on weekends,
        holidays or after standard business hours. Additional professional services not covered by this rate
        structure will be charged at hourly rates, including any outsourced services performed under our
        supervision and control.
Case 19-80064-TLS              Doc 7        Filed 01/16/19 Entered 01/16/19 08:40:16                             Desc Main
                                           Document      Page 24 of 25
        Solicitation, Balloting and Tabulation Rates2

        Solicitation Consultant                                                                           $190
        The Solicitation Consultant reviews, tabulates and audits ballots, and executes plan
        solicitation and other public securities mailings. In addition, the Solicitation Consultant
        prepares customized reports relating to voting and other corporate events (such as
        exchange offers and rights subscriptions) and interfaces with banks, brokers, nominees,
        depositories and their agents regarding solicitations and other communications.
        Solicitation Consultants average over five years of experience.


        Director of Solicitation                                                                          $210
        The Director of Solicitation is the lead consultant in the plan solicitation process. The
        Director oversees and coordinates soliciting creditor votes on a plan of reorganization
        and will attest to solicitation processes and results. The Director also advises on public
        securities noticing and related actions, including voting, exchange offers, treatment
        elections, rights subscriptions and distributions and coordinates with banks, brokers,
        nominees, their agents and depositories to ensure the smooth execution of these
        processes. Prime Clerk’s Director of Solicitation has over 15 years of experience and is a
        former restructuring attorney.


        Printing and Noticing Services

        Printing                                                                                          $0.10 per page3

        Customization/Envelope Printing                                                                   $0.05 each

        Document folding and inserting                                                                    No charge

        Postage/Overnight Delivery                                                                        Preferred Rates

        E-mail Noticing                                                                                   No charge

        Fax Noticing                                                                                      $0.10 per page

        Proof of Claim Acknowledgment Card                                                                No charge

        Envelopes                                                                                         Varies by Size


        Newspaper and Legal Notice Publishing

        Coordinate and publish legal notices                                                              Available on request


        Case Website

        Case Website setup                                                                                No charge

        Case Website hosting                                                                              No charge

        Update case docket and claims register                                                            No charge




        2
         Certain fees may be applicable to noticing, solicitation and corporate action events involving
        holders of public securities.
        3
            Volume discounts will be applied to large mailings.
Case 19-80064-TLS           Doc 7       Filed 01/16/19 Entered 01/16/19 08:40:16                  Desc Main
                                       Document      Page 25 of 25
        Client Access

        Access to secure client login (unlimited users)                                     No charge

        Client customizable reports on demand or via scheduled email delivery (unlimited    No charge
        quantity)

        Real time dashboard analytics measuring claim and ballot information and document   No charge
        processing status



        Data Administration and Management

        Inputting proofs of claim and ballots                                               Standard hourly rates (no per
                                                                                            claim or ballot charge)

        Electronic Imaging                                                                  $0.10 per image

        Data Storage, maintenance and security                                              $0.10 per record per month

        Virtual Data Rooms                                                                  Available on request


        On-line Claim Filing Services

        On-line claim filing                                                                No charge



        Call Center Services
        Case-specific voice-mail box                                                        No charge

        Interactive Voice Response (“IVR”)                                                  No charge

        Monthly maintenance                                                                 No charge

        Call center personnel                                                               Standard hourly rates

        Live chat                                                                           Standard hourly rates



        Disbursement Services

        Check issuance and/or Form 1099                                                     Available on request

        W-9 mailing and maintenance of TIN database                                         Standard hourly rates
